Title: General Orders, 17 October 1777
From: Washington, George
To: 



Head-Quarters, at Peter Wentz’s—Worcester-Township, [Pa.] October 17th 1777.
Bennington.Albany stanwix.


The troops are to be under arms at eleven o’clock this forenoon, except those men who are employed in making cartridges; and the General expects that the commanding officer of each regiment daily keeps a number of the best hands diligently working at that business, ’till further orders. The troops are to parade with one days provisions ready cooked.
